Citation Nr: 0526272	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-20 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for disability of the 
right hand and wrist, to include as secondary to right fifth 
(little) finger fracture, with degenerative changes.  

2.  The propriety of the reduction of a 100 percent schedular 
rating for coronary artery disease with hypertension to a 
30 percent rating for coronary artery disease with a 
separate 10 percent rating for hypertension, to include the 
issues of entitlement to increased ratings.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1969 to August 
1972.  

This matter came to the Board of Veteran's Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In November 
2002, the veteran and his wife testified from the RO at a 
videoconference hearing before the undersigned sitting in 
Washington, DC.  The Board remanded the case in July 2003, 
and it has now been returned to the Board for further 
appellate consideration.  

On review of the record, the Board notes that in a statement 
received at the RO in April 2002, the veteran stated that he 
wished to be reevaluated on his service-connected right leg 
fracture and said his condition had worsened since his last 
examination.  As service connection is in effect for 
residuals of a stress fracture of the right tibia, the Board 
interprets the veteran's statement as an increased rating 
claim and refers the claim to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims; he has been 
told what evidence VA would obtain and what he should submit; 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained.  

2.  There is no X-ray evidence of degenerative changes of the 
right hand until many years after service, there is no 
competent evidence that relates any current right hand or 
right wrist disability to service or any incident of service, 
and there is no competent evidence relating any such 
disability to the veteran's service-connected residuals of 
fracture of the left fifth (little) finger with degenerative 
changes.  

3.  In a rating decision dated in June 1999, the RO granted 
service connection for coronary artery disease with 
hypertension and assigned a 100 percent rating effective from 
February 1999.  Prior to that time, service connection had 
been in effect for hypertension with a 10 percent rating.  

4.  It appears that the June 1999 rating decision based the 
100 percent rating on an April 1999 VA Exercise Testing 
Laboratory report that showed a MET (metabolic equivalent) 
score of one.  The RO stated that the assigned evaluation was 
not considered permanent and was subject to a future review 
examination.  

5.  In a rating decision dated in January 2000, the VA 
Medical & Regional Office Center (M&ROC) in Wichita, Kansas, 
proposed to reduce the rating for the veteran's coronary 
artery disease with hypertension from 100 percent to 
10 percent; the M&ROC effectuated the proposed rating 
reduction in a rating decision dated in July 2000, with an 
effective date of October 1, 2000.  

6.  At the time of the reduction, the veteran's coronary 
artery disease with hypertension had been rated as 
100 percent schedularly disabling since February 1999, a 
period of less than five years.  

7.  The M&ROC's rating reduction satisfied procedural due 
process requirements and was based upon medical evidence 
essentially indicating improvement in the veteran's service-
connected coronary artery disease with hypertension at the 
time of the July 2000 rating decision.  

8.  In a decision dated in October 2001, a Decision Review 
Officer (DRO) assigned a 30 percent rating for coronary 
artery disease and assigned a separate 10 percent rating for 
hypertension, with both ratings effective from October 
1, 2000.  

9.  As of October 1, 2000, there was evidence of cardiac 
enlargement but no evidence of acute congestive heart 
failure, no evidence that a workload of 5 METs or less 
resulted in dyspnea, fatigue, angina, dizziness, or syncope, 
nor was there evidence of left ventricular ejection fraction 
of 50 percent or less.  At that time the veteran required 
continuous medication for control of his service-connected 
hypertension, and there was no evidence of diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  

10.  Since October 1, 2000, the veteran's coronary artery 
disease has been manifested primarily by left ventricular 
hypertrophy, left ventricular ejection fraction of 
approximately 70 to 75 percent, and a workload of 7 to 8 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
there is no evidence of congestive heart failure; his 
hypertension has required continuous medication, and there is 
no evidence of diastolic pressure predominantly 110 or more 
or systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  Disability of the right hand and wrist was not incurred 
in or aggravated by service; arthritis of the right hand may 
not be presumed to have been incurred in service; and no 
disability of the right hand or wrist is proximately due to 
or the result of the veteran's service-connected right fifth 
(little) finger fracture, with degenerative changes.  
38 U.S.C.A. §§ 1110, 1112(a), 5103, 5103A, 5107 (West 2002 & 
West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2004).  

2.  The 100 percent rating for coronary artery disease with 
hypertension was properly reduced to what resulted in a 
30 percent rating for coronary artery disease with a separate 
10 percent rating for hypertension effective October 1, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344(c), 4.104, 
Diagnostic Codes 7005, 7101 (2004)

3.  The schedular criteria for an evaluation in excess of 
30 percent for coronary artery disease have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 
2005); 38 C.F.R. § 3.159, 4.104, Diagnostic Code 7005 (2004).

4.  The schedular criteria for an evaluation in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 &West Supp. 2005); 
38 C.F.R. § 3.159, 4.104, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant' s representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided rating decisions, a 
statement of the case for each issue on appeal along with 
supplemental statements of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the claims including those concerning rating reductions, and 
that it notified them of the evidence needed by the veteran 
to prevail on his claims.  In addition, by way of various 
letters from the RO, VA advised the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  

In a letter dated in February 2001, the RO notified the 
veteran of evidence required to substantiate his service 
connection claim and notified him that VA would assist him in 
obtaining private medical records and related evidence as 
well as records from other government agencies.  In RO 
letters dated in October 2001, April 2002, and in an Appeals 
Management Center (AMC) letter dated in December 2003, the 
veteran received additional notice concerning what evidence 
was necessary to establish entitlement to service connection 
for a disability and was told that to establish an increased 
evaluation the evidence must show that the condition had 
worsened and warranted a higher evaluation.  The veteran was 
told he should complete and return release authorization 
forms so that VA could request treatment information from his 
private health care providers.  The veteran received notice 
that VA is responsible for getting relevant records from any 
Federal agency and would make reasonable efforts to get 
relevant records not held by a Federal agency.  He was told 
that he must provide enough information about his records so 
that VA could request them from the person or agency that has 
them.  The veteran was notified that it was still his 
responsibility to make sure VA received those records.  In 
the April 2002 letter, the RO explicitly asked the veteran to 
provide release authorization for evidence he wanted VA to 
obtain or that he should submit it himself or that he should 
tell VA if he did not know of additional evidence he wanted 
VA to consider, and in effect requested that the veteran send 
VA any such evidence or information if it was in his 
possession.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the claims and has 
provided the veteran with notice that complies with the 
requirements of the VCAA.  The veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  The Board finds that 
the failure to provide the veteran with all the specific 
types of notice outlined in the VCAA prior to the initial 
unfavorable determinations has not harmed the veteran and 
that no useful purpose could be served by remanding the case 
on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO had previously obtained the 
veteran's service medical records and, in addition, obtained 
private medical records he identified, obtained VA treatment 
records, and provided the veteran with VA examinations in 
conjunction with his claims.  The veteran and his wife 
provided testimony at the November 2002 hearing, and evidence 
referred to at the hearing has been obtained.  Neither the 
veteran nor his representative has indicated that the veteran 
has or knows of any additional information or evidence that 
would support his claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  



Service connection

The veteran is seeking service connection for right hand and 
wrist disability, which he claims resulted from an injury in 
service.  He states that in late 1970 his right hand was 
broken when he was turning a wrench.  He asserts that his 
carpal tunnel syndrome for which he received right wrist 
surgery in February 2000 is due to his injury in service.  He 
also argues that his disability is secondary to his service-
connected right fifth (little) finger fracture, with 
degenerative changes.  

Factual background

Service medical records show that in December 1970 the 
veteran reported that he had fallen and injured his right 
fifth finger.  An X-ray showed a closed fracture of the 
middle phalanx of the right fifth finger, and a cast was 
applied.  In mid-January 1971 the plan was to remove the cast 
in 10 days and start exercises.  In August 1971, the veteran 
was seen with complaints of having hurt his right hand the 
previous evening.  The metacarpophalangeal joint of the right 
middle finger was swollen and tender, and X-rays were 
negative for fracture.  The diagnosis was contusion of the 
right hand.  Moist heat and exercise were prescribed.  

In December 1971, the veteran reported that he had fallen on 
his right hand the previous evening and that in the morning 
there was swelling over the dorsum of the hand with 
tenderness for any wrist motion.  The impression was 
contusion injury.  The examiner recommended an Ace wrap and 
prescribed APCs with codeine.  When the veteran returned to 
the clinic a week later, in late December 1971, he reported 
that his right hand was still painful.  On examination it was 
slightly edematous.  There was good range of motion, but 
there was tenderness over the first and second metacarpals.  
X-rays reportedly showed a questionable wedge fracture of the 
base of the second metacarpal.  The prescribed treatment was 
immobilization for two weeks with a cockup splint.  The 
veteran was to take APCs as needed.  

At a medical examination in late January 1972, the physician 
noted the veteran had a history of a basal fracture of the 
right fifth finger in December 1970.  On examination, he 
evaluated the veteran's upper extremities as normal and found 
him qualified for separation.  At his separation examination 
in August 1972, the veteran gave a history of swollen or 
painful joints and broken bone.  On a request for an X-ray of 
the right wrist on that date, the physician stated that the 
veteran had a tender prominence on the dorsum of the right 
wrist.  In the report of an X-ray on that date, the 
radiologist stated that the right wrist was normal.  In the 
report of clinical evaluation at the August 1972 separation 
examination, the physician evaluated the veteran's upper 
extremities as normal.  

In a February 1973 rating decision the RO granted service 
connection for a healed fracture of the right little finger 
and assigned a noncompensable rating from the day following 
the veteran's separation from service in August 1972.  The 
noncompensable rating has continued since that time.  In a 
May 1980 rating decision, the RO denied service connection 
for residuals of a contusion to the right middle finger.  The 
veteran did not appeal that decision.  

In a July 1980 VA X-ray report pertaining to the right hand, 
the radiologist noted a questionable nondisplaced fracture of 
the proximal phalanx of the fifth digit on the right hand and 
said that osseous and joint structures of the right hand were 
otherwise intact.  In a November 1981 VA X-ray report, the 
radiologist reported that the regional bones, joints, joint 
surface, space, and periarticular tissues of the right hand 
were normal.  Also, a September 1988 VA X-ray study of the 
right hand was normal.  

At a January 1993 VA examination for evaluation of residuals 
of the right fifth finger fracture, the veteran complained of 
pain in his right fifth finger when it got cold.  On 
examination there was some swelling and incomplete extension 
of the right fifth finger and there was pain with grasping 
objects.  The clinical diagnosis was degenerative joint 
disease, right hand.  On review of an X-ray with a frontal 
view of the right hand, the radiologist stated that he 
identified no acute fracture and saw no dislocation.  

In the report of VA X-rays of the right hand in April 1999, 
the radiologist stated there were some degenerative changes 
of the carpal metacarpal area of the first and second digits.  
He stated that he saw no fracture.  VA medical records show 
that the veteran underwent surgery for right carpal tunnel 
syndrome in February 2000 and received therapy post 
operatively.  

At the November 2002 hearing, the veteran testified that he 
broke his right little finger in service.  He testified that 
X-rays at that time showed it was cracked up into the hand 
and wrist.  He testified that he was in a cast almost to his 
elbow for quite a while.  He also testified that since 
service he had complained about it and that it was very 
painful in the wintertime.  The veteran said that he first 
began to experience hand and wrist problems that he felt were 
related to service or the right fifth finger fracture in 
approximately the mid 1980s.  He testified that he had X-rays 
at that time and that was when they determined that arthritis 
set up and the doctor told him he had arthritis.  He 
testified that he currently had arthritis in his right wrist 
and entire hand.  The veteran testified that he currently had 
trouble with his right hand and wrist in that it was hard to 
pick up things.  He testified that he had had carpal tunnel 
surgery to his right hand.  

At an October 2004 VA examination, the physician noted the 
veteran's history of injury of the right little finger in 
1970 that required splinting.  At the examination, the 
veteran complained of not having good grip in his right hand 
and reported that his right hand hurt in cold weather.  He 
complained of weakness in his right hand and stated he had 
had carpal tunnel surgery in the past four or five years.  

On examination, there was no deformity of the finger.  There 
was no contracture or weakness in the hypothenar or thenar 
eminence, and grip strength was normal. There was no evidence 
of edema, swelling, or effusion of the right wrist or hand, 
nor was there tenderness, weakness, or deformity.  The 
examiner stated that he noted no pain during movements of the 
wrist and said movements of all fingers were within normal 
limits.   He said there was no limitation of movement of the 
right wrist secondary to pain, weakness, fatigue, or 
repetitive use.  After clinical examination, the diagnoses 
were status post injury to the right little finger with no 
residuals, and normal right wrist examination.  In an 
addendum, the physician noted that October 2004 X-rays of the 
right hand revealed mild degenerative changes and an old 
healed fracture of the proximal phalanx of the little finger 
along with mild degenerative changes of interphalangeal 
joints of the fingers and second and third 
metacarpophalangeal joints.  He also noted that October 2004 
X-rays of the right wrist revealed mild degenerative changes 
of the second and third metacarpophalangeal joints.  In 
closing, the physician stated there was no radiological 
evidence of any arthritis in the wrist and that the 
generalized arthritis changes in the veteran's fingers and 
surgery for carpal tunnel release were not likely due to 
injury to his right little finger while he was in service.  

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if manifest to a compensable degree within a 
year after active service.  38 U.S.C.A. §§ 1101, 1112(a), 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  
38 C.F.R. 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In order to establish service connection for a claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, there is X-ray evidence of degenerative changes 
of the right hand, and the record shows the veteran has had 
right carpal tunnel release, which may serve as evidence of 
current disability.  The earliest X-ray evidence of 
degenerative changes of the right hand is in 1999, which was 
many years after service.  There is no medical evidence 
relating these degenerative changes of the right hand or the 
right wrist carpal tunnel syndrome to the right fifth finger 
injury or any other incident of service.  In the absence of 
such evidence, there is no basis for a grant of direct 
service connection for right hand or right wrist disability, 
nor may service connection for arthritis of the right hand be 
granted on a presumptive basis.  In addition, the veteran has 
not identified, nor does the record include, any medical 
evidence indicating that his service-connected right fifth 
finger fracture with degenerative changes has caused or 
aggravated any current right hand disability or any current 
right wrist disability.  

Not only is there no medical evidence supporting direct or 
secondary service connection for any right hand or right 
wrist disability, the only medical evidence related to this 
question is squarely against the claim.  In this regard, the 
examiner, who considered the veteran's history including his 
service-connected right fifth finger fracture with 
degenerative changes, stated specifically that the 
generalized arthritis changes in the veteran's other fingers 
and surgery for carpal tunnel release were not likely due to 
injury to his right little finger in service.  

The Board is left with the veteran's own opinion and 
statements as to the etiology of right hand degenerative 
changes and his right wrist carpal tunnel syndrome.  He 
essentially contends that his current disabilities are 
proximately due to the injury in service that resulted in his 
service-connected right fifth finger fracture with 


degenerative changes.  The Board notes, however, that 
although the veteran is competent to provide evidence of 
observable symptoms, he is not competent to attribute any 
symptoms to a given cause.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  It is now well established that a lay 
person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and this veteran's statement that he saw on X-rays 
that the fracture of his left fifth finger extended into his 
right hand and wrist is therefore entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In summary, the Board finds there is no X-ray evidence of 
arthritis of the right hand until many years after service, 
and there is no probative evidence that relates degenerative 
changes of the right hand or any current disability of the 
right wrist, including any post-operative residuals of right 
carpal tunnel syndrome, to service or any incident of 
service.  Further, there is no probative evidence that the 
veteran's service-connected right fifth finger fracture with 
degenerative changes caused or chronically worsened any 
current right hand or right wrist disability.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim, and service connection for right hand and 
right wrist disability must be denied.  

Rating reduction and increased ratings

The veteran essentially contends that the reduction in the 
evaluation of his coronary artery disease with hypertension 
was not correct and that the 100 percent rating should be 
restored.  He has in effect argued that in the alternative he 
should have more than 30 percent for his coronary artery 
disease and the separate 10 percent rating for hypertension.  

Factual background

In a February 1982 rating decision, the RO granted service 
connection for hypertension noting that a blood pressure 
reading at the veteran's service separation examination in 
August 1972 had been in the hypertensive range.  Because VA 


outpatient records showed that the veteran was receiving 
medication for hypertension, the RO assigned a 10 percent 
rating under Diagnostic Code 7101 effective from the date of 
receipt of the veteran's service connection claim in October 
1981.  

The RO continued the 10 percent rating for hypertension in 
subsequent rating decisions.  In February 1999, the veteran 
filed a claim seeking an increased rating for hypertension 
and secondary service connection for heart disability stating 
that he had had a heart attack.  In a rating decision dated 
in June 1999, the RO assigned a 100 percent rating for 
coronary artery disease with hypertension under Diagnostic 
Code 7005 effective from the date of receipt of the veteran's 
claim in February 1999.  Evidence considered by the RO 
included VA outpatient records showing the veteran was seen 
with complaints of chest pain in January 1999 and the report 
of a VA examination in April 1999 where the diagnosis 
included hypertension and coronary artery disease.  Also of 
record was the report of an April 1999 VA echocardiogram, 
which showed normal left ventricle, right ventricle and right 
atrium size with borderline left atrium enlargement.  There 
was mild concentric left ventricular hypertrophy.  The 
physician estimated left ventricular ejection fraction at 65 
percent.  

Also of record was the report of an April 1999 VA Persantine 
myocardial perfusion scan.  The physician's impression 
included possible prior myocardial infarctions or scars.  He 
stated there was normal resting left ventricular systolic 
function with and estimated left ventricular ejection 
fraction of 67 percent.  In an April 28, 1999, VA Exercise 
Testing Laboratory report, METs was reported as one.  The 
physician noted that the veteran was unable to walk on the 
treadmill at 0 station, and his impression was poor patient 
effort.  

It appears that the June 1999 rating decision based the 
100 percent rating on the April 1999 VA Exercise Testing 
Laboratory report that showed a MET (metabolic equivalent) 
score of one.  The RO stated that the assigned evaluation was 
not considered permanent and was subject to a further review 
examination.  

Having received notice that the veteran had moved to Kansas, 
the RO transferred the case to the M&ROC in Wichita in 
December 1999.  After the veteran failed to report for two 
scheduled VA examinations and noting there was no indication 
the veteran had received treatment at the VA Medical Center 
in Wichita, the M&ROC, in a January 2000 rating decision, 
proposed to reduce the 100 percent rating to 10 percent.  In 
a letter dated in January 2000, the M&ROC notified the 
veteran of this rating reduction proposal, provided him with 
a copy of the rating decision, and invited him to submit 
supportive evidence within 60 days to challenge the proposal.  
In February 2000, the veteran notified the M&ROC that he had 
been in Oklahoma and had been getting his treatment at VA 
medical centers in Muskogee and Oklahoma City.  He said that 
he had not received notice of the scheduled examinations and 
was willing to report for an examination in Wichita.  

Evidence subsequently added to the record included copies of 
VA outpatient records previously of record along with copies 
of the reports of the April 1999 VA myocardial perfusion scan 
and echocardiogram.  In addition, there was added a general 
note dated April 30, 1999, in which the Chief Medical Officer 
of the Tulsa VA outpatient clinic noted that the veteran had 
been referred for exercise testing for MET determination.  
The physician noted than a recent electrocardiogram was 
unremarkable, and there was no evidence of prior transmural 
myocardial damage.  He also noted that a recent 
Persantine/thallium study had revealed no evidence of 
inducible ischemia and there was a left ventricular ejection 
fraction of 65 percent.  The physician noted that the 
exercise study was started at 0 stage on two separate tries 
and that both times the veteran was unable to walk the tread 
mill.  The physician's impression was poor patient effort.  
Other records included subsequent VA outpatient records 
showing complaints of mild chest pain and increased shortness 
of breath in February 2000 and a February 2000 VA chest X-ray 
report with the impression normal chest.  

In a letter dated in February 2000, the Chief Medical Officer 
of the Tulsa VA outpatient clinic stated that the veteran had 
been seen at the clinic on several occasions and carried 
100 percent service connection for arteriosclerotic heart 
disease.  He stated that the veteran had a Persantine-
thallium study that was entirely 


normal.  He said that an attempt at a treadmill exercise test 
was terminated at 0 stage because the veteran alleged he 
could not keep up with the treadmill.  The physician said he 
seriously questioned the diagnosis of arteriosclerotic heart 
disease and felt the matter needed thorough reevaluation.  

In a VA outpatient note dated in March 2000, the Chief 
Medical Officer noted referral of the veteran to him because 
of atypical chest pain.  The physician noted the prior 
history of the veteran having said he could not tolerate the 
effort of walking on the treadmill.  The physician noted that 
the Persantine thallium study showed evidence of a prior 
injury but normal left ventricle function and ejection 
fraction and no evidence of inducible ischemia.  The 
physician noted that the veteran currently reported chest 
pain unrelated to effort or exertion, continuing for hours, 
and requiring multiple doses of nitroglycerin.  The physician 
said the veteran had a history compatible with 
gastroesophageal reflux disease.  In addition, the physician 
noted that the veteran was about 130 pounds overweight and 
had the demeanor of depression.  He referred the veteran to a 
dietician for a diet, referred him for vocational 
rehabilitation counselling, changed the veteran's medication 
noting that his cholesterol and triglycerides were markedly 
elevated, and referred him to the mental hygiene clinic.  

The veteran underwent a VA examination in April 2000 at which 
time he denied chest pain, shortness of breath, paroxysmal 
nocturnal dyspnea, palpitations, dizziness, fainting spells 
or leg swelling.  His blood pressure was 153/90.  The 
examiner noted that a chest X-ray in late March 2000 showed 
borderline heart size.  

When the veteran was examined by a VA cardiologist in April 
2000, he reported that off and on he continued to have chest 
pain, which was relieved by sublingual nitroglycerin.  The 
veteran denied palpitations, dizziness, and leg swelling, but 
gave a history of fainting spells, with a recent episode that 
he said had lasted three hours or so.  After examination and 
review of prior studies with left ventricular ejection 
fraction of 65 percent by echocardiogram and 67 percent by 
multiple gated acquisition (scan), the cardiologist noted 
that the veteran reported continued shortness of breath after 
one-half block ordinary walking and complained of two-


pillow orthopnea and occasional paroxysmal nocturnal dyspnea.  
The cardiologist said that the veteran's symptoms were most 
likely due to diastolic left ventricle dysfunction due to 
obesity (330 pounds) and hypertension.  

A July 2000 VA Graded Exercise Summary Report shows that the 
veteran's height was recorded as 70 inches and his weight was 
recorded as 339 pounds.  The examiner reported that the test 
was terminated because the veteran fell while attempting to 
start walking on the treadmill.  

In a July 2000 rating decision, the M&ROC reduced the rating 
for coronary artery disease with hypertension from 
100 percent to 10 percent, effective from October 1, 2000.  
The M&ROC notified the veteran of this determination and his 
appellate rights in correspondence dated in July 2000.  The 
veteran filed a timely notice of disagreement and at that 
time provided notice that he had moved to Oklahoma.  The 
Muskogee RO issued a statement of the case in September 2000.  
The veteran perfected his appeal in October 2000 and at that 
time requested a videoconference hearing before a member of 
the Board.  

Evidence thereafter added to the record includes reports of 
two VA chest X-ray studies done in April 2000 because of a 
clinical history of congestion.  In the report of the earlier 
study, the radiology chief said the cardiac silhouette 
appeared normal with no evidence of chamber enlargement; his 
impression was normal chest.  In the report of the later 
study, a staff radiologist said the heart was enlarged; his 
impression was cardiac enlargement without an acute 
cardiopulmonary process identified at this time.  

In a decision dated in October 2001, a DRO assigned a 
30 percent rating for coronary artery disease effective 
October 1, 2000.  In the same decision, the DRO assigned a 
separate 10 percent rating for hypertension effective October 
1, 2000.  The veteran continued his appeal.  



Evidence subsequently added to the record includes the report 
of a VA examination in November 2001, records from the 
Hillcrest Medical Group dated in May 2002, the report of an 
October 2002 VA fee-basis examination, and the report of an 
October 2004 VA examination.  

In November 2001, the VA examiner noted the results of the 
April 1999 echocardiogram and Persantine myocardial scan and 
on examination noted that the veteran's blood pressure was 
177/94, his weight was 351 pounds, and his heart sounds were 
normal.  After examination, the diagnosis was coronary artery 
disease stable on medication.  The physician said that the 
veteran's MET level was very difficult to assess because of 
his inactivity secondary to morbid obesity.  The physician 
said his best estimate would be 3 to 5 METS.  He said this 
low MET level was not secondary to the veteran's heart 
condition but was due to his morbid obesity.  

A VA echocardiogram in November 2001 showed concentric left 
ventricular hypertrophy with left atrial enlargement 
consistent with hypertensive heart disease.  There was normal 
left ventricular global systolic function, and the 
cardiologist estimated the ejection fraction at 70 to 
75 percent.

In October 2002, the physician at the fee-basis VA 
examination noted that the veteran stated that he had angina, 
dyspnea, fatigue, dizziness, and syncope.  The physician said 
that when questioned more closely, the veteran did not give a 
history of chest pain or shortness of breath with exertion.  
The physician said that the veteran gave a history more 
closely attuned to reflux disease. The physician noted that 
veteran's height as 5 feet, 10 inches, and his weight as 350 
pounds.  Blood pressure readings were 168/82, 174/96, and 
170/102.  The physician stated that an electrocardiogram 
showed normal sinus rhythm with some left atrial enlargement.  
After physical examination, the clinical diagnosis was 
uncontrolled hypertension.  The physician noted that the 
echocardiogram showed grossly normal left ventricular size 
and systolic function with an estimated ejection fraction of 
70 percent.  The physician reviewed the October 2002 
echocardiogram, which showed grossly 


normal left ventricular size and systolic function with an 
estimated ejection fraction of 70 percent.  He said that 
based on the facts from the echocardiogram, the veteran's 
METs level was 7 to 8.  

At his November 2002 hearing, the veteran testified that he 
had difficulty breathing and had chest pains as often as once 
or twice a month.  In addition, he testified that he had 
dizzy spells and had fainted a couple of times.  He testified 
that he took blood pressure medications and also took timed 
release nitroglycerin on a daily basis.  At the hearing, the 
veteran's wife testified that in the four years since the 
veteran's heart attack, the veteran's blood pressure had been 
way out of whack and was often high.  She said that in the 
last three VA appointments, the veteran had seen three 
different doctors and they kept switching his medications and 
his health was getting worse and worse.  She said that rather 
than having improved, the veteran's health had decreased by 
more than 100 percent and it seemed that his heart condition 
with hypertension was a lot of the reason why the veteran 
could not go on with his health.  The veteran's 
representative argued that the veteran's service-connected 
coronary artery disease currently rated as 30 percent 
disabling should be evaluated as 100 percent disabling.  

At the October 2004 VA examination, the veteran complained of 
chest pains every three to four months and he stated that any 
overwork or stress caused chest pain.  He also complained of 
shortness of breath and occasional light headedness.  On 
examination, blood pressure readings were 182/102 sitting, 
172/96 supine, and 169/99 standing; the veteran stated that 
he had not taken his blood pressure medication that day.  His 
weight was 332 pounds, and his height was 69 inches.  Heart 
sounds were normal.  After clinical examination, the 
diagnosis was hypertension and coronary artery disease, 
stable on medication.  The physician noted there was no 
evidence of any episodes of congestive heart failure in the 
past year.  He stated that the veteran's MET level was 
estimated at five, but that this low MET level was not 
because the veteran had dyspnea on exertion or shortness of 
breath but was because the veteran said he could not walk 
secondary to a right knee condition.  In an addendum, the 
physician noted that a VA electrocardiogram done in October 
2004 revealed normal sinus rhythm, left atrial enlargement, 
and septal 


infarction, age undetermined.  He said there was normal 
global left ventricular systolic function, estimated ejection 
fraction 69 percent.  The physician noted that a November 
2004 VA chest X-ray was reported as a negative examination.  

Legal criteria and analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based upon average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Diagnostic 
codes identify the various disabilities.  Id.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, VA must notify 
the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the 
M&ROC satisfied these procedural requirements.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), VA must send the veteran written notice 
of the final action.  This notice must set forth the reasons 
for the action and the evidence upon which the action is 
based.  38 C.F.R. § 3.105(i)(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. 
§ 3.105(i)(2)(i).  The M&RCO satisfied the requirements by 
allowing a 60-day period to expire before assigning the 
reduction effective date.  

In the present case, the M&ROC proposed to reduce the 
schedular rating for the veteran's coronary artery disease 
with hypertension from 100 percent to 10 percent 


via a January 2000 rating decision, and the veteran was 
notified of such proposal via a January 2002 letter.  
Subsequently, in its July 2000 rating decision, the M&ROC 
implemented the rating reduction, effective October 1, 2000, 
and the veteran was notified of such reduction and his right 
to appeal via a July 2000 letter.  VA thus met the 
requirements of the regulation for setting the effective date 
of the reduction.  

In view of the veteran's disagreement with the reduction from 
100 percent, consideration must be give to 38 C.F.R. § 3.344 
regarding stabilization of disability evaluations.  The 
provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable 
in this case, as the veteran's 100 percent rating had not 
been in effect for five years or more.  With respect to 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

The next question for the Board is whether the evidence of 
record as of the date of the July 2000 rating decision 
provided a basis for the rating reduction.  At the time of 
the reduction, the veteran's coronary artery disease with 
hypertension was evaluated under 38 C.F.R. § 4.150, 
Diagnostic Code 7005.  Under this diagnostic code, a 100 
percent evaluation is assigned when there is objective 
evidence of chronic congestive heart failure, or; performance 
of a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; the presence of left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.150, Diagnostic Code 7005.  

In this case, as discussed above, the VA medical records and 
reports of February 2000 and March 2000, along with the April 
2000 VA examination reports, and the July 2000 VA Graded 
Exercise Summary results show that the veteran's coronary 
artery disease with hypertension did not meet the criteria 
for a 100 percent evaluation.  In comparing the medical 
evidence upon which the 100 percent evaluation was initially 
predicated with the evidence upon which the reduction to a 10 
percent evaluation was based, the Board finds that there was 
effectively improvement in the veteran's service-connected 
coronary artery disease with hypertension shown at the time 
of the proposed reduction.  

The initial 100 percent rating was apparently based on the 
April 1999 VA Exercise Testing Laboratory report, which said 
"METS 1.0."  The evidence added to the record made clear 
that those treadmill test results were incomplete as the 
report further showed that the veteran was unable to walk on 
the treadmill.  With that and the normal February 2000 VA 
chest X-ray, the borderline heart size shown in the March 
2000 VA chest X-ray, the association of the veteran's reports 
of chest pain with gastroesophageal reflux disease, and 
association of the veteran's shortness of breath on walking 
with his obesity as well as his hypertension, essentially 
showed improvement in the veteran's coronary artery disease 
with hypertension.  The available evidence was consistent 
with the criteria for a 10 percent rating under Diagnostic 
Code 7005.  Under that code, a 10 percent rating is warranted 
when a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or, continuous medication is required.  While it had 
not been possible to obtain a MET score in July 2000 because 
the veteran fell while attempting to start walking on the 
treadmill, the 10 percent rating could be assigned because of 
the veteran's need for continuous medication for his service-
connected cardiovascular condition.  The reduction of the 
rating to 10 percent based on the evidence available at the 
time of the July 2000 rating decision was therefore 
appropriate.  

By the time of the October 2001 DRO decision, which treated 
the veteran's appeal as an increased rating claim, the record 
included the April 2000 chest X-ray reports, including the 
one which reportedly showed the veteran's heart was enlarged.  
With this evidence, the DRO was able to assign a 30 percent 
rating for coronary artery disease under Diagnostic Code 7005 
because under that code, a 30 percent rating is warranted for 
coronary artery disease if a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  The DRO also assigned a separate 
10 percent rating for hypertension under Diagnostic Code 7101 
because the veteran requires continuous medication for 
control of his hypertension.  See 38 C.F.R. § 4.150, 
Diagnostic Code 7101.  

As to the veteran's contention that his service-connected 
coronary artery disease and hypertension warrant higher 
ratings, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for 
coronary artery disease or in excess of 10 percent for 
hypertension.  Neither the evidence that was of record at the 
time of the reduction, October 1, 2000, nor that added to the 
record since then shows that the veteran's coronary artery 
disease meets or approximates the criteria for the next 
higher 60 percent rating under Diagnostic Code 7005 or that 
his hypertension meets the criteria for the next higher 
20 percent rating under Diagnostic Code 7101.  

In this regard, under Diagnostic Code 7005 a 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or; workload greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.150, Diagnostic Code 7105.  While the physician 
who conducted the November 2001 VA examination estimated the 
veteran's METs level at 3 to 5 METs, he specifically stated 
that it was due to the veteran's morbid obesity and was not 
due to his heart condition, thus precluding the assignment of 
a 60 percent rating based on METs score.  Further, there is 
no medical evidence that the veteran has at any time suffered 
congestive heart failure.  Also, ejection fraction results in 
1999 were 65 percent and 67 percent, with left ventricular 
ejection fraction estimated at 70 to 75 percent in November 
2001, estimated at 70 percent in October 2002, and estimated 
at 69 percent in October 2004.  These values are far better 
than the 30 to 50 percent ejection fraction required for a 
60 percent rating.  

As to a higher rating for hypertension, the next higher 
20 percent rating requires diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.150, Diagnostic Code 7101.  Diastolic pressure 
predominantly 120 or more warrants a 40 percent rating, and 
diastolic pressure predominantly 130 or more warrants a 
60 percent rating.  Id.  None of the evidence, including that 
outlined above as well as other VA progress notes in the 
file, shows that the veteran's diastolic pressure has been as 
high as 110 or that his systolic pressure has been as high as 
200, much less predominantly so.  There is, therefore, no 
basis for a rating higher than 10 percent for the veteran's 
hypertension.  

In light of the foregoing, the Board finds that neither a 
rating in excess of 30 percent for the veteran's coronary 
artery disease nor a rating in excess of 10 percent for his 
hypertension is warranted.  The Board has taken the hearing 
testimony from the veteran and his wife into account.  In 
particular, the Board is aware that the veteran's wife 
testified that she had observed the deterioration of the 
veteran's health and believed it was due to his heart 
condition and hypertension.  As noted earlier, the veteran 
and his wife are competent to provide evidence of observable 
symptoms, but they are not competent to attribute any 
symptoms to a given cause.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Further, lay persons such as the veteran or 
his wife are not competent to opine on medical matters 
regarding diagnoses or etiology of medical disorders, and 
their opinions, such as those relating chest pains and 
shortness of breath to the veteran's service-connected 
coronary artery disease are therefore entitled to no weight 
of probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Overall, in view of the decision by the DRO, the 100 percent 
rating for coronary artery disease with hypertension was 
reduced to what resulted in a 30 percent rating for coronary 
artery disease with a separate 10 percent rating for 
hypertension effective October 1, 2000.  The Board has 
considered the evidence in its entirety and finds the 
reduction was proper in view of the criteria of 38 C.F.R. 
§ 3.105(e) and the medical evidence of record at the time of 
the reduction.  As such, the preponderance of the evidence is 
against the veteran's claim concerning the propriety of this 
reduction.  Further, the Board finds that the preponderance 
of the evidence is against the assignment of a rating in 
excess of 30 percent for coronary artery disease and a rating 
in excess of 10 percent for hypertension.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 61, 
55 (1991); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for disability of the right hand and right 
wrist, to include as secondary to right fifth (little) finger 
fracture with degenerative changes, is denied.  

Entitlement to increased ratings for coronary artery disease 
and hypertension are denied as is entitlement to restoration 
of a 100 percent schedular rating for coronary artery disease 
with hypertension.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


